Citation Nr: 1114128	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1992 to November 2000 and June 2005 to October 2006, during the Persian Gulf War.  He served in Iraq from September 5, 2005, to September 3, 2006.   

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which inter alia denied service connection for sleep apnea.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for sleep apnea in June 2008, indicating that he snored hard.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is currently diagnosed with mild obstructive sleep apnea (OSA).  See October 2008 Polysomnography Report, San Pablo Sleep Disorders Center; January 2010 Private Treatment Report from Dr. Fahed.  

However, a review of the Veteran's service treatment records (STRs) is negative for any complaints of, treatment for, and/or diagnoses of sleep apnea during either of his periods on active duty (May 1992 to November 2000 and June 2005 to October 2006).  The Veteran did seek treatment for sleep problems in July 2006, but this was noted to be a response to financial and legal problems involving his ex-wife.  See July 1996 Chronological Record of Medical Care.  Additionally, the Veteran's complaints related primarily to problems initiating sleep, and not specifically to symptoms of apnea.  

The Veteran did report in his substantive appeal that while in Iraq, he was told by fellow soldiers that he snored very loudly and that he would choke while he snored.    

It is also noted that there is some question as to whether the Veteran's sleep apnea is the result of his nasal surgery during service.  Service treatment records indicate that the Veteran received treatment for nasal congestion and breathing problems in service including a septoplasty (corrective surgery of the nasal septum).  See March 2000 Chronological Record of Medical Care; June 2000 Otolaryngology Report; August 2000 Otolaryngology Report.  

In January 2010, Dr. Fahed reported that the Veteran had been developing nasal congestion, a runny nose, and a cough during waking hours for approximately five years.  He then opined that the Veteran had allergic rhinitis which was long-term and led to adenotonsillar hypertrophy.  He added that it was well-documented that allergic rhinitis is related to the development of obstructive sleep apnea.

It was noted that the Veteran voiced several complaints of congestion during his first period of service, leading to his eventual septoplasty during service in 2000.  The Veteran's septoplasty was not service connected, as it was found to be a congenital disability.  However, if the surgery led to an additional disability, or if the Veteran's active duty military service permanently aggravated the underlying nasal condition, then service connection could be warranted.

Unfortunately, to date, no medical opinion of record has been obtained addressing whether the Veteran's obstructive sleep apnea either began during or was otherwise caused by the Veteran's military service to include his nasal complaints and nasal septum treatment in-service.  This should be accomplished.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2008 to the present.

2.  Contact the Veteran and request that he identify all the private treatment he has received for his sleep apnea.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder. 

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file should be made available to the examiner for review.  A complete rationale should be provided for any opinion expressed.
 
Based on examination findings, historical records, and medical principles, the VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should address the Veteran's complaint of sleep problems in service (namely snoring and choking) and nasal problems and treatment in service including a septoplasty (corrective surgery of the nasal septum).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's in-service nasal surgery in caused him to development either allergic rhinitis or obstructive sleep apnea. 

4.  Upon completion of the above-requested development, readjudicate the Veteran's claim for service connection for sleep apnea.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

